                                                                          Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

ROLAND CARLY SAINTLOT,
            Plaintiff,
v.                                                Case No. 3:18-cv-2396-LC/HTC
OFFICER WHITE,
OFFICER WILLIS,
            Defendants.
                                            /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated March 22, 2019 (ECF No. 14). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this order.
                                                                             Page 2 of 2

      2.    This action is DISMISSED without prejudice under 28 U.S.C. §

            1915A(b)(1) and § 1915(e)(2)(B)(ii), for Plaintiff's failure to state a

            claim on which relief may be granted.

      3.    The clerk is directed to close the file.

            DONE AND ORDERED this 25th day of April, 2019.



                               s /L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




3:18-cv-2396-LC/HTC
